...                    Case 2:19-mj-01844 Document 1 Filed 10/31/19 Page 1 of 5

AO 91 (Rev. 11 / 11) Criminal Complaint (approved by AUSA F. Labor III)                                       USAO No. 19-121



                                      UNITED STATES DISTRICT COURT
                                                                          for the

                                                     Eastern District of Pennsylvania

                  United States of America                                   )
                                 V.                                          )
                  KENNETH D. SAUNDERS                                        )      Case No.    { ~--( q'-(    4 4'1
                                                                             )
                                                                             )
                                                                             )
                                                                             )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT
          I , the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                       July 18, 2019                      in the county of             Philadelphia      in the
      Eastern           District of ___P_e_n_n~
                                              syL._l_
                                                    va_n_i_
                                                          a __ , the defendant(s) violated:

             Code Section                                                              Offense Description
 Title 18, United States Code,                     On July 18, 2019, in the Eastern District of Pennsylvania, Kenneth D. Saunders,
 Section 922(g)(1)                                 knowing he had been convicted in a court of the Commonwealth of Pennsylvania
                                                   of a crime punishable by imprisonment exceeding one year, that is, possession
                                                   of a firearm by a person not permitted to possess a firearm, in violation of 18 Pa.
                                                   C.S. Section 6105(a)(1) , knowingly possessed a firearm and ammunition, that is,
                                                   a Taurus Model PT908 9mm pistol, loaded with nine rounds of ammunition ,
                                                   which firearm and ammunition were in and affecting interstate and foreign
                                                   commerce , in violation of Title 18, United States Code, Section 922(g)(1 ).

          This criminal complaint is based on these facts:


 See attached Affidavit of Special Agent Jared Krzywicki of the Bureau of Alcohol , Tobacco, Firearms and Explosives.




         ~ Continued on the attached sheet.




                                                                                                       Printed name and title

Sworn to before me and signed in my presence.


Date:    0 C...+z.,JJ etl
                                                                                                         Judge 's signature

City and state:                  Philadelphia, Pennsylvania                          United States Magistrate Judge David R. Strawbridge
                                                                                                       Princ"eci- ngm~ and title


                                                                                                                    '   '
'   ,.         Case 2:19-mj-01844 Document 1 Filed 10/31/19 Page 2 of 5



                                               AFFIDAVIT

         I, JARED KRZYWICKI, being duly sworn depose and state that:

                                             BACKGROUND

            1: I am a Special Agent for the United States Department of Justice, Bureau of
               Alcohol, Tobacco, Firearms, and Explosives ("ATF"), and have been so

               employed since July 2017. Prior to being employed by the ATF, I worked as a

               Philadelphia Police Officer for 10 years, assigned to the 18th and 25 th Districts.

               While assigned to the 25 th District I worked in the tactical unit focusing on violent

               crimes, and the Narcotics Enforcement Team focusing on narcotics sales

               throughout the Eastern Division of Philadelphia (Kensington). As a Police

               Officer, I gained valuable experience while making hundreds of felony arrests,

               and also participating in hundreds of investigations and warrants. I am currently

               assigned to A TF Philadelphia Group VII, which is a Firearms Enforcement

               Group, whose primary responsibilities include investigating violent crime

               involving the illegal use, possession, and sale of firearms. In my tenure as an

               ATF Special Agent, I have directed and assisted in investigations relating to

               federal firearms violations. As a result of my training and experience, I am

               familiar with federal firearms laws with respect to which I have enforcement

               authority, including laws prohibiting felons from possessing firearms.

            2. The information contained in this affidavit is based upon: my review of

               Philadelphia Police Department reports prepared by police officers with personal

               knowledge of the contents of the reports; my debriefing of Philadelphia Police

               Officer Timothy Bachman, who participated in the investigation and arrest of




                                                      1
. .,      Case 2:19-mj-01844 Document 1 Filed 10/31/19 Page 3 of 5



          Kenneth Saunders on July 18, 2019; my review of a videotape of the July 18,

          2019 arrest of Kenneth Saunders obtained from the body camera of Police Officer

          Bachman; and other documents and records containing facts supporting probable

          cause. All of the information attributed to other law enforcement officers has

          been related to your affiant, and your affiant believes it to be factual and truthful.

          Because this affidavit is being submitted for the limited purpose of securing

          authorization to arrest KENNETH D. SAUNDERS, I have not included every fact

          known to me concerning this investigation. I have set forth only the facts that I

          believe are necessary to establish probable cause.

                        FACTS ESTABLISHING PROBABLE CAUSE

       3. On or about July 18, 2019, at approximately 4:25 a.m., Philadelphia Police

          Department officers responded to the area of Broad and Lindley Streets in

          Philadelphia, Pennsylvania, in response to a report of a person with a gun. The

          report included information that a black male had threatened to shoot a female he

          was arguing with. After arriving at the location, Officer Bachman attempted to

          speak with a black male, later identified as KENNETH D. SAUNDERS, who was

          walking away from the location, heading north on Broad Street. As SAUNDERS

          walked past Officer Bachman, he observed a bulge on SAUNDERs' right hip

          which Officer Bachman believed to be was the handle of a firearm. Officer

          Bachman instructed the male to come to him, and attempted to grab the male's

          arm. At that time, SAUNDERS ran North on Broad Street. SAUNDERS
                                                        I

          continued to run away despite multiple COIT}-mands from Officer Bachman to stop.
                                                        I

          As Officer Bachman chased SAUNDERS, he observed SAUNDERS reaching




                                                 2
    Case 2:19-mj-01844 Document 1 Filed 10/31/19 Page 4 of 5



   towards his waist area. Officer Bachman continued to chase SAUNDERS until

   they came to an alleyway behind the 5300 block of North Broad Street. Officer

   Bachman observed that SAUNDERS had the firearm in his right hand. As

   SAUNDERS slowed his pace, he turned toward Officer Bachman and pointed the

   gun at Officer Bachman. Bachman observed the male trip and fall over

   backwards, and then attempt to stand back up with the firearm in his hand.

   Officer Bachman observed SAUNDERS drop the firearm between his legs, cover

   the firearm with his legs, and put his hands in the air while remaining seated on

   the ground. Officer Bachman placed SAUNDERS in handcuffs, and picked up

   the firearm from the ground where SAUNDERS was sitting.

4. Police officers on the scene determined that the firearm was a Taurus, Model

   PT908, 9mm pistol, bearing an obliterated serial number, and loaded with eight

   (8) live rounds in the magazine and one (1) live round in the chamber. A records

   check revealed that SAUNDERS had multiple prior felony convictions and

   therefore, was not lawfully able to possess a firearm.

5. Your affiant observed photographs of the firearm taken by PPD Detectives and

   determined it to be a Taurus, Model PT908, 9mm pistol, with an obliterated serial

   number. Based on this information, ATF Special Agent Shiva Raja, a firearms

   nexus examiner, determined that the firearm was designed to discharge a

   projectile by an explosive action, and that the firearm was not manufactured in the

   Commonwealth of Pennsylvania, and thus had traveled in interstate commerce.

6. A review of court documents from the First Judicial District of Pennsylvania

   confirms that SAUNDERS has, among others, the following prior felony




                                         3
          Case 2:19-mj-01844 Document 1 Filed 10/31/19 Page 5 of 5



          conviction: in 2015, SAUNDERS was convicted in the Philadelphia Common

          Pleas Court of unlawful possession of a firearm and carrying a firearm without a

          license, in violation of Title 18, Pennsylvania Consolidated Statutes, Sections

          6105(a)(l), and 6106(a)(l), and was sentenced to a term of imprisonment of four

          to ten years. Based upon court records reflecting that SAUNDERS entered a

          guilty plea to the foregoing charges and was sentenced to term of imprisonment of

          four to ten years, I have reason to believe that at the time he committed the instant

          offense on July 18, 2019, SAUNDERS had knowledge of these prior convictions.

                                                CONCLUSION

      7. Based on the foregoing facts and information, I have probable cause to believe

          that on or about July 18, 2019, in the Eastern District of Pennsylvania,

          KENNETH D. SAUNDERS, after having been convicted of a crime in the

          Commonwealth of Pennsylvania punishable by a term of imprisonment exceeding

          one year, and knowing at the time that he had been convicted of that offense,

          knowingly possessed a firearm and ammunition, in and affecting interstate and

          foreign commerce, in violation Title 18 United States Code, Section 922(g)( 1).




Subscribed to and Sworn before me
this ~    day of October, 2019.


 r> ?/L:5
HONORABLE DAVID R. STRAWBRIDGE
                                  ~   uiSni 1

United States Magistrate Judge



             ~   .
                     '-   '   '
                                                  4
